Citation Nr: 0009359	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a chronic 
disability manifested by nausea, vomiting, and diarrhea due 
to an undiagnosed illness claimed as secondary to Persian 
Gulf War service.

3.  Entitlement to service connection for skin disorders of 
the feet, face and trunk, identified as tinea pedis, 
pseudofolliculitis barbae, and tinea versicolor.

4.  Entitlement to service connection for a chronic 
disability manifested by skin rashes on the feet, face and 
trunk, due to an undiagnosed illness claimed as secondary to 
Persian Gulf War service.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a chronic 
disability manifested by epistaxis due to an undiagnosed 
illness claimed as secondary to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1987 
to September 1987, from September 1990 to July 1991, and 
periodically in the United States Army National Guard through 
July 1994.  The veteran served in the Southwest Asia Theater 
of Operations.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1996, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to 
service connection for a gastrointestinal disorder, sinusitis 
and a skin disorder, and entitlement to service connection 
for a chronic disability manifested by epistaxis, skin rashes 
on the feet, face and trunk, and nausea, vomiting, and 
diarrhea due to an undiagnosed illness.  The veteran 
subsequently perfected an appeal of that decision.  A video 
conference hearing on this claim was held on October 5, 1999, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran also perfected appeals of 
the RO's denial of his claims of entitlement to service 
connection for a chronic disability manifested by sleep 
disturbance, anxiety, night sweats, joint aches, headaches, a 
respiratory condition, shortness of breath, and irritable 
bowel syndrome due to an undiagnosed illness claimed as 
secondary to service in the Persian Gulf War, and entitlement 
to service connection for headaches, a respiratory condition, 
and irritable bowel syndrome.  However, at the October 1999 
hearing and in a written statement submitted at that time, he 
withdrew his appeals of these claims.  See 38 C.F.R. § 20.204 
(1999).  Accordingly, these issues are no longer before the 
Board for appellate consideration.  

At his hearing before a member of the Board in October 1999, 
the veteran also raised a claim of entitlement to service 
connection for residuals of a left wrist injury.  This claim 
has not been addressed by the RO and is referred back to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Sinusitis, hiatal hernia, tinea pedis, pseudofolliculitis 
barbae, and tinea versicolor are clinically recognized 
diagnoses.

2.  Competent evidence of record relates the veteran's hiatal 
hernia, manifested by nausea, vomiting, and diarrhea, to his 
period of active duty for training. 

3.  There is no competent medical evidence of a nexus between 
any chronic disability manifested by epistaxis and an 
undiagnosed illness.

4.  Medical evidence of record reveals that the veteran has 
been recently treated for tinea pedis, tinea versicolor, 
pseudofolliculitis barbae and sinusitis.

5.  Service medical records show that the veteran was treated 
for tinea pedis, pseudofolliculitis barbae and sinusitis 
while on active duty for training.

6.  The veteran has stated that he has had skin rashes on his 
face, feet, and trunk and sinus problems since his discharge 
from active duty for training.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
chronic disability manifested by nausea, vomiting, diarrhea, 
epistaxis, and skin rashes on the feet, face, and trunk due 
to an undiagnosed illness, claimed as secondary to service in 
the Persian Gulf War are not well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999). 

2.  A hiatal hernia was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(16), 101(24), 106, 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The claims of entitlement to service connection for 
sinusitis, tinea pedis, tinea versicolor and 
pseudofolliculitis barbae are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a gastrointestinal 
disorder, identified as a hiatal hernia, sinusitis, and a 
skin disorder on the feet, face and trunk.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Active military service includes active duty, any 
period of active duty training during which the individual 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).

Service medical records show that the veteran was treated in 
service for tinea pedis, pseudofolliculitis barbae, 
allergies, vomiting, nausea, and diarrhea as recently as 
February 1991.  He also had his nasal passages cauterized due 
to epistaxis at this time.  Accordingly, there is evidence of 
inservice incurrence of his claimed disorders.

VA and private treatment records show that he was treated for 
complaints of vomiting, nausea, and diarrhea after his return 
from the Persian Gulf War in 1991-92.  In 1994 he was 
diagnosed with tinea pedis, seborrhea of the face, tinea 
versicolor, and sinusitis, and he has stated that the 
symptoms associated with these disorders were continuous 
since his service in the Gulf War.  An October 1999 statement 
by the veteran's private gastroenterologist contains a 
diagnosis of a hiatal hernia based on the veteran's symptoms 
of vomiting, nausea, and diarrhea, and the results of an 
Upper GI Series.  The physician also states that in his 
opinion the veteran's current symptoms and diagnosis are 
related to his symptoms of nausea, diarrhea, and vomiting 
during and subsequent to his active duty for training.  This 
evidence is sufficient to establish a well-grounded claim of 
entitlement to service connection for a hiatal hernia.  
Moreover, the treatment in service for nausea, vomiting and 
diarrhea, and the continuity of symptoms since separation, 
along with the medical evidence of a nexus relating these 
symptoms to a current diagnosis of hiatal hernia, satisfies 
the elements of a claim for service connection.  Therefore, 
the veteran's claim of entitlement to service connection for 
a gastrointestinal disorder, which has been identified as a 
hiatal hernia, is granted.

With regard to the veteran's claims of entitlement to service 
connection for skin rashes of the feet, face and trunk, and 
sinusitis, as a lay person he is competent to observe 
symptoms of a skin rash and sinusitis.  Accordingly, his 
statements regarding the continuity of his symptoms from his 
return to the Gulf War, along with the medical evidence of 
his current diagnoses of skin disorders and sinusitis and 
treatment in service are sufficient to establish a plausible 
claim of entitlement to service connection for these 
disorders.  This is particularly true when the credibility of 
the evidence is presumed, as is required for well-
groundedness purposes.  However, this evidence is not 
sufficient to warrant an award of service connection at this 
time, and additional development of these claims is required.  
Accordingly, further discussion of these claims is contained 
in the remand portion of this decision.

The Board notes that the October 1999 letter from the 
veteran's private physician regarding his gastrointestinal 
disorder was submitted directly to the Board without waiver 
of initial RO review.  However, in light of the Board's 
decision granting the veteran service connection for this 
disorder, the veteran was not prejudiced by the Board's 
failure to remand this claim and evidence for initial RO 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Entitlement to service connection for a chronic 
disability manifested by vomiting, nausea, diarrhea, 
epistaxis, and skin rashes of the feet, face and trunk due to 
an undiagnosed illness claimed as secondary to Persian Gulf 
War service.

The veteran contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for the above-noted 
disabilities.  As a threshold matter, the RO has complied 
with the development of these Gulf War undiagnosed illness 
claims as required by M21- 1, Part III, para. 5.17 (April 30, 
1999).  See, e.g., September 1994 RO Gulf War development 
letter to the veteran and VA examinations dated in 1994 and 
1995.  The veteran's service medical records are also of 
record.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).


(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint pain, signs or symptoms involving the respiratory 
system, gastrointestinal signs or symptoms, signs or symptoms 
involving the skin, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1999) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  The General Counsel addressed 
the issue of what constitutes a well-grounded claim under the 
provisions of 38 U.S.C.A. § 1117 in VAOPGCPREC 4-99 (May 3, 
1999).  The conclusion of the General Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

The record reveals that the veteran had active duty for 
training in the Southwest Asia Theater of Operations from 
September 1990 to July 1991.  However, the signs and symptoms 
of his chronic disabilities have been attributed to known 
diagnoses, and; therefore, are not part of an undiagnosed 
illness.  Specifically, in an October 1999 statement by the 
veteran's gaststroenterologist the veteran's symptoms of 
nausea, vomiting and diarrhea were attributed to a diagnosed 
hiatal hernia.  Additionally, VA examiners have diagnosed the 
veteran's skin rashes of the feet, trunk and face, as tinea 
pedis, tinea versicolor, and pseudofolliculitis barbae or 
seborrhea.  

As for the veteran's claimed chronic disability of epistaxis, 
it has not been related to an undiagnosed illness, and, in 
fact, no medical evidence diagnosing epistaxis is present in 
the record since the veteran's discharge from service in 
Southwest Asia.  Accordingly, the veteran's claims of 
entitlement to service connection for chronic disabilities 
manifested by vomiting, nausea, diarrhea, epistaxis, skin 
rashes of the feet, trunk and face, due to an undiagnosed 
illness, are denied as not well-grounded.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, identified as a hiatal hernia is granted.

Entitlement to service connection for a chronic disability 
manifested by nausea, vomiting, and diarrhea, due to an 
undiagnosed illness, is denied.

Entitlement to service connection for a chronic disability 
manifested by skin rashes on the feet, face, and trunk, due 
to an undiagnosed illness, is denied.

Entitlement to service connection for a chronic disability 
manifested by epistaxis, due to an undiagnosed illness, is 
denied.

The claims of entitlement to service connection on a direct 
basis for sinusitis, and a skin disorder of the feet, trunk, 
and face, identified as tinea pedis, tinea versicolor, and 
pseudofolliculitis barbae are well grounded.  To this extent 
only, the appeals of these claims are granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to service connection for sinusitis, 
and skin rashes of the feet, face and trunk, identified as 
tinea pedis, athlete's foot, pseudofolliculitis barbae, and 
tinea versicolor.  Initially, the Board notes that the 
veteran submitted a January 2000 statement from his family 
physician averring that he was being currently treated for 
chronic sinusitis, athlete's foot and pseudofolliculitis 
barbae.  No waiver of initial review by the RO was provided 
with this statement, and this evidence is relevant to the 
veteran's claims.  Therefore, the RO should be afforded the 
opportunity to re-evaluate the veteran's claims in light of 
this new evidence.  Additionally, aside from the January 2000 
statement, no copy of the treatment records of the family 
physician, Dr. Roger Glymph, is contained in the claims file.  
Because these records are probative of the veteran's claim, 
an attempt to obtain copies of these records should be made.

Moreover, the Board finds that the veteran should be 
scheduled for VA examinations of his sinuses and skin 
condition.  The examiners should be requested to provide an 
opinion as to the veteran's current skin disorders and nasal 
condition, and whether the veteran's treatment for his 
sinuses, including his in-service cauterization of the nasal 
passages, and his tinea pedis, athlete's foot, and 
pseudofolliculitis barbae in service are related to his 
current diagnoses.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran submit copies of Dr. Roger 
Glymph's treatment records for his skin 
disorders and sinus condition.  If the 
veteran desires that the RO obtain these 
records, he should provide the RO with 
Dr. Glymph's address, his dates of 
treatment, and a written authorization 
for the release of private treatment 
records.

2.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an examination of his nose and skin.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The examiner 
should be specifically requested to 
provide opinions as to the veteran's 
current skin disorders of the feet, face 
and trunk , if any, and any current nasal 
disorder.  The examiner should also 
provide an approximate date of onset of 
any current skin disorders and nasal 
disorders, including sinusitis, and 
whether any current disability is 
etiologically related to the veteran's 
nasal treatment in service and his 
treatment for tinea pedis and 
pseudofolliculitis barbae in service.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, to include the January 2000 
private medical statement.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



